Citation Nr: 0528383	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Newark, New Jersey, which awarded the veteran 
service connection, with a 10 percent initial rating, for 
degenerative joint disease of the right knee.  He responded 
with a timely Notice of Disagreement regarding the initial 
rating assigned this disability.  He was sent a Statement of 
the Case by the RO, and responded with a timely VA Form 9, 
perfecting his appeal of this issue.  In May 2005, he 
testified at the RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims folder.  

In a February 2004 decision, the veteran was awarded a 20 
percent initial rating for his degenerative joint disease of 
the right knee.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, VA is 
required to consider entitlement to all available ratings for 
that disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, this issue remains in appellate status.  

The Board also notes that the veteran perfected an appeal of 
the initial rating assigned for his service-connected 
residuals of a right knee injury; however, in a May 2005 
written statement, the veteran withdrew this issue, and it is 
thus no longer before the Board.  See 38 C.F.R. § 20.204 
(2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran seeks an increased initial rating for his 
degenerative joint disease of the right knee.  This 
disability is primarily rated based on the limitation of 
motion of the affected joint or group of joints.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260-61 (2005).  Regarding 
orthopedic disabilities, the United States Court of Appeals 
for Veterans Claims (Court) has held that criteria which 
provide a rating based on limitation of motion require 
consideration of 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, to the extent possible, the degree of additional 
disability caused by functional losses, such as pain, 
weakened movement, excess fatigability, or incoordination, 
should be noted in terms consistent with applicable rating 
criteria.  

However, such has not been accomplished in the present case.  
While the veteran underwent VA orthopedic examination in 
December 2002 and again in January 2004, neither examiner 
stated whether the veteran had any additional impairment or 
functional loss due to such factors as pain, pain on use, 
weakened movement, excess fatigability, or incoordination.  
The Board notes that at his May 2005 hearing, the veteran 
reported significant pain of the right knee, especially with 
use, which limits his mobility.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  That duty to assist includes providing a 
medical examination when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Based on the above, this claim must be remanded 
to the RO in order to afford the veteran a VA examination 
which considers all right knee impairment present.  

The Board also reminds the RO that VA's General Counsel 
recently determined that separate disability ratings may be 
awarded based on limitation of both flexion and extension, if 
both are present to a compensable degree.  VAOPGCPREC 09-04; 
69 Fed. Reg. 59990 (2004).  This opinion must be considered 
in the evaluation of the veteran's pending claim.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO should contact the veteran and ask 
that he identify all sources of private 
medical treatment for his service-connected 
degenerative joint disease of the right knee 
since November 2004, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Additionally, 
the RO should request that the veteran 
provide information as to the dates of any 
treatment for the disability at any VA 
Medical Center (VAMC) since April 2005.  
Copies of the medical records (not already in 
the claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests for 
any private treatment records are not 
successful, the RO should inform the veteran 
of the nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim. 
38 C.F.R. § 3.159 (2005).  The RO should also 
request or tell the veteran to provide any 
evidence in his possession that pertains to 
his claim.  Furthermore, the veteran should 
be specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence the 
VA would attempt to obtain in order to assist 
the veteran in substantiating his claim, per 
38 U.S.C.A. 
§§ 5103(a), 5103A; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to identify the level of 
impairment resulting from his service-
connected right knee degenerative joint 
disease.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and such 
review should be noted in the examination 
report.  All necessary tests and studies, as 
determined by the examiner, should be 
conducted.  Tests must include full range of 
motion studies of the right knee, to include 
both flexion and extension.  Following a 
review of the veteran's medical records and 
history, the examiner should discuss all 
relevant medical evidence/findings regarding 
the service-connected right knee disability.  
The examiner must proffer an opinion as to 
the specific extent and severity of the 
veteran's disabilities, to include a complete 
and detailed discussion of all functional 
limitations associated with the disabilities, 
including precipitating and aggravating 
factors (i.e., movement and activity), 
effectiveness of any pain medication or other 
treatment for relief of pain, functional 
restrictions from pain on motion, the effect 
the disability has upon daily activities, and 
the degree of any additional functional loss 
of the affected parts, due to flare-ups, 
fatigability, incoordination, weakness, and 
pain on movements.  The examiner should 
further address the extent of functional 
impairment attributable to any reported pain.  

3.  Thereafter, the RO should again 
consider the veteran's pending increased 
rating claim in light of any additional 
evidence added to the record.  In 
readjudicating the above claim, the RO 
should take into consideration VAOPGCPREC 
9-2004, and must discuss the 
applicability or inapplicability of the 
General Counsel opinion to the claim on 
appeal.  The RO should also take into 
consideration 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, and the holding in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  
Furthermore, the RO's consideration of 
referring the service-connected right 
knee disability for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005) must be documented on 
readjudication.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


